NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: LAKE MATHEWS MINERAL                     No. 18-55646
PROPERTIES, LTD.,
                                                D.C. No. 2:17-cv-07861-CJC
             Debtor,
______________________________
                                                MEMORANDUM*
PAUL MERRITT,

                Appellant,

 v.

LAKE MATHEWS MINERAL
PROPERTIES, LTD.; ELISSA D. MILLER,
Trustee,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                             Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Paul Merritt appeals pro se from the district court’s order dismissing as

untimely his appeal from various orders in Lake Mathews Mineral Properties,

LTD.’s bankruptcy court proceedings. We review de novo our own jurisdiction.

Silver Sage Partners, Ltd. v. City of Desert Hot Springs (In re City of Desert Hot

Springs), 339 F.3d 782, 787 (9th Cir. 2003). We dismiss for lack of jurisdiction.

      We lack jurisdiction because Merritt did not file a timely notice of appeal

from any bankruptcy court order that he sought to appeal. See Fed. R. Bankr. P.

8002(a) (14-day time limit to file notice of appeal); Fed. R. Bankr. P. 9022(a)

(“Lack of notice of the entry does not affect the time to appeal or relieve or

authorize the court to relieve a party for failure to appeal within the time allowed,

except as permitted in Rule 8002.”); Anderson v. Mouradick (In re: Mouradick),

13 F.3d 326, 327 (9th Cir. 1994) (Rule 8002(a)’s time limits are jurisdictional and

the untimely filing of a notice of appeal deprives the appellate court of jurisdiction

to review the bankruptcy court’s order).

      Merritt’s motion to supplement the record (Docket Entry No. 7) is denied.

      DISMISSED.




                                           2                                     18-55646